             Case 3:17-cv-03826-VC Document 75 Filed 06/03/19 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                         UNITED STATES DISTRICT COURT
11
12                     NORTHERN DISTRICT OF CALIFORNIA

13                                            Case No.: 3:17-CV-03826-VC
     JIM CANALES DERRICK SCOTT, REYNA
14                                               [Assigned to Hon. Vince Chhabria]
     CUEVAS, and TUAN MINH PHAM, on
15   behalf of himself themselves and all others
     similarly situated,                         [PROPOSED] FINAL JUDGMENT
16                                               AND MODIFIED ORDER
                                                 GRANTING FINAL APPROVAL OF
17                          Plaintiffs,          CLASS ACTION SETTLEMENT
18         v.                                 DATE:       May 9, 2019
                                              TIME:       10:00 a.m.
19   TRANSDEV SERVICES, INC., a Maryland      CTRM:       4
     Corporation; TRANSDEV NORTH
20   AMERICA, INC., a Delaware Corporation;
21   and Does 1 through 10,

22
                         Defendants.
23
24
25
26
27
28

                                       1
         [PROPOSED] FINAL JUDGMENT AND ORDER GRANTING FINAL APPROVAL
                   Case 3:17-cv-03826-VC Document 75 Filed 06/03/19 Page 2 of 6




 1            This matter came on for hearing on May 9, 2019 at 10:00 a.m., at the Courthouse
 2   located at 450 Golden Gate Avenue, Courtroom 4, 17th Floor, San Francisco, California
 3   94102, Honorable Judge Vince Chhabria presiding. Due and adequate notice having been
 4   given to the Settlement Class (as defined below), and the Court having considered all
 5   papers filed and proceedings held herein, all oral and written comments and any objections
 6   received regarding the proposed settlement, and having reviewed the record in the above
 7   captioned matter, and good cause appearing thereto:
 8            IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
 9            1.      The Court has jurisdiction over the subject matter of the above captioned
10   matter (the “Action”), the Class Representative Jim Canales (“Plaintiff” or “Class
11   Representative”), Defendants Transdev Services, Inc. and Transdev North America, Inc.
12   (“Transdev”), and all members of the following Settlement Class:
13
              All persons employed by Defendants Transdev Services, Inc. and Transdev
14            North America, Inc. as a Bus Operator or Driver at Defendants’ Anaheim
              location from November 26, 2016 until January 16, 2019.
15
16
              2.      The terms “Settlement” or “Settlement Agreement” shall refer to the Joint
17
     Stipulation of Settlement filed by Plaintiff as Exhibit B to the Declaration of Fletcher W.
18
     Schmidt on January 15, 2019 (DE No. 54-2)), and all terms herein shall have the same
19
     meaning as the terms defined in the Settlement Agreement, unless specifically provided
20
     herein
21
              3.      The Court grants final approval of the Settlement Agreement because it
22
     meets the criteria for final settlement approval. The settlement falls within the range of
23
     approval as fair, adequate, and reasonable, appears to be the product of arm’s-length and
24
     informed negotiations, and treats all members of the Settlement Class fairly.
25
              4.      The Court finds that the distribution by U.S. first-class mail of the Class
26
     Notice and Exclusion Form (collectively, “Notice Packet”) constituted the best notice
27
     practicable under the circumstances to all persons within the definition of the Settlement
28
     Class, and fully met the requirements of due process under the United States Constitution

                                       2
         [PROPOSED] FINAL JUDGMENT AND ORDER GRANTING FINAL APPROVAL
                 Case 3:17-cv-03826-VC Document 75 Filed 06/03/19 Page 3 of 6




 1   and applicable state law. Based on evidence and other material submitted in conjunction
 2   with the Final Approval Hearing, the Notice to the Settlement Class was adequate. The
 3   Notice informed members of the Settlement Class of the terms and provisions of the
 4   Settlement, their right to object to the Settlement or Class Counsel’s Motion for Attorneys’
 5   Fees and Costs and the Class Representative Incentive Payment, their right to appear in
 6   person or by counsel at the Final Approval Hearing and be heard regarding approval of
 7   the Settlement and Class Counsel’s motion for Attorneys’ Fees and Costs and the Class
 8   Representative Incentive Payment, and right to exclude themselves from the Settlement
 9   and pursue their own remedies. Adequate periods of time were provided by each of these
10   procedures. No members of the Settlement Class objected to the Settlement or Class
11   Counsel’s Motion for Attorneys’ Fees and Costs and the Class Representative Incentive
12   Payment, and only 1 member of the Settlement Class requested to be excluded from the
13   Settlement, resulting in a 100% participation rate.
14          5.      The Court finds, for purposes of settlement only, that the Settlement Class
15   satisfies the applicable standards for certification under Federal Rules 23(a) and 23(b)(3).
16   Accordingly, solely for purposes of effectuating this Settlement, this Court has certified
17   the Settlement Class, as defined above. Because the Settlement Class is being certified
18   here for settlement purposes only, the Court need not (and does not) address the
19   manageability requirement of Rule 23(b)(3). See Amchem Products, Inc. v. Windsor, 521
20   U.S. 591 (1997).
21          6.      The Court approves the Settlement, the releases, and other terms set forth in
22   the Settlement Agreement as fair, just, reasonable and adequate as to the Settlement Class
23   the Class Representative, and Transdev (collectively, the “Settling Parties”). The Settling
24   Parties and the Claims Administrator are directed to perform in accordance with the terms
25   set forth in the Settlement Agreement.
26          7.      Except as to any individual member of the Settlement Class that has validly
27   and timely opted out of the Settlement, all of the claims asserted in the Action are
28   dismissed with prejudice as to the Class Representative and the members of the Settlement

                                       3
         [PROPOSED] FINAL JUDGMENT AND ORDER GRANTING FINAL APPROVAL
                Case 3:17-cv-03826-VC Document 75 Filed 06/03/19 Page 4 of 6




 1   Class. The Settling Parties are to bear their own attorneys’ fees and costs, except as
 2   otherwise provided in the Settlement Agreement.
 3         8.      By this Judgment, the Class Representative and each member of the
 4   Settlement Class who has not validly and timely requested exclusion from the Settlement
 5   by opting out (collectively the “Releasing Members”), hereby release Transdev and the
 6   Released Parties (as defined in the Settlement Agreement) from the Released Claims (as
 7   defined in the Settlement Agreement).
 8         9.      The Action is dismissed on the merits and with prejudice, permanently
 9   barring the Releasing Members from prosecuting any of the Released Claims. The Court
10   reserves and retains exclusive and continuing jurisdiction over the Action, the Class
11   Representative, the Settlement Class, and Transdev for the purposes of supervising the
12   implementation,    effectuation,   enforcement,   construction,   administration    and
13   interpretation of the Settlement Agreement and this Judgment.
14         10.     The Court finds that the plan of allocation for the shares of the Maximum
15   Payment as set forth in the Settlement Agreement is fair and reasonable, and that
16   distribution of the Net Settlement Amount to the Settlement Classes shall be done in
17   accordance with the terms outlined in the Notice and Settlement Agreement.
18         11.     The Court hereby confirms Jim Canales as Class Representative for the
19   Settlement Class for settlement purposes.
20         12.     The Court hereby confirms Paul K. Haines, Fletcher W. Schmidt, Andrew
21   J. Rowbotham, and Matthew K. Moen of the Haines Law Group, APC, and William
22   Turley, David Mara, Jamie Serb, and Tony Roberts of the Mara Law Firm, APLC as Class
23   Counsel for settlement purposes.
24         13.     The Court hereby approves payment from the Maximum Amount of
25   settlement administration costs in the amount of $12,500.00 to CPT Group, Inc., for
26   services rendered in this matter. The Court also approves payment from the Maximum
27   Amount for an incentive payment to Jim Canales in the amount of $5,000.00, to reimburse
28   the Class Representative for his valuable service in maintaining this litigation and the

                                       4
         [PROPOSED] FINAL JUDGMENT AND ORDER GRANTING FINAL APPROVAL
                Case 3:17-cv-03826-VC Document 75 Filed 06/03/19 Page 5 of 6




 1   benefits conferred onto the Class and Transdev’s current and future employees as a result
 2   of the Action. The Court finds that these payments are fair and reasonable. The Settlement
 3   Administrator is directed to make the foregoing payments in accordance with the terms of
 4   the Settlement Agreement.
 5            14.   The Court hereby approves a payment from the Maximum Amount of
 6   $15,000.00 to the California Labor & Workforce Development Agency for its share of
 7   penalties under the Labor Code Private Attorneys General Act, pursuant to Labor Code §
 8   2699(i), in accordance with the terms of the Settlement Agreement.
 9            15.   The Court hereby awards to Class Counsel the amount of $67,500.00 for
10   attorneys’ fees, and $40,000.00 for reimbursement of litigation costs incurred. Based on
11   Plaintiff’s Motion for Attorneys’ Fees and Costs, and Class Representative Incentive
12   Payment, the Court finds that Class Counsel advanced legal theories on a contingent-fee
13   basis, that their efforts resulted in a substantial monetary recovery for the Settlement Class,
14   and that the requested attorneys’ fees awarded are reasonable. The Court finds this
15   payment to be fair and reasonable. The Court shall withhold 10% of Class Counsel’s
16   awarded fees ($6,750.00) until after the Post-Distribution Accounting declaration has been
17   filed.
18            16.   Final judgment is hereby entered pursuant to Rule 23(c)(3) of the Federal
19   Rules of Civil Procedure and pursuant to 29 U.S.C. § 216(b). This document shall
20   constitute a final judgment for purposes of Rule 58 of the Federal Rules of Civil Procedure.
21            17.   The Settlement Administrator shall distribute the Settlement within 40 days
22   of the Effective Date (June 19, 2019 assuming Final Approval is granted on May 9, 2019).
23   The Effective Date is defined in accordance with ¶ 18 of the Settlement Agreement. as the
24   first day following this Court’s Order granting final approval of the Settlement.
25            18.   The Court orders the parties to file a Post-Distribution Accounting
26   declaration which includes the following information: when payments were made to class
27   members, the number of members who were sent payments, the total amount of money
28   paid out to members, the average and median recovery per class member, the largest and

                                        5
          [PROPOSED] FINAL JUDGMENT AND ORDER GRANTING FINAL APPROVAL
              Case 3:17-cv-03826-VC Document 75 Filed 06/03/19 Page 6 of 6




 1   smallest amount paid to class members, the number and value of cashed and uncashed
 2   checks, the number of members who could not be contacted, the number of objections and
 3   opt-outs, any significant or recurring concerns communicated by members to the
 4   settlement administrator and counsel since final approval, any other issues in settlement
 5   administration since final approval, and how any concerns or issues were resolved.
 6         19.    The Post-Distribution Accounting declaration shall be filed by:
 7                ☐        July 10, 2019 (21 days after the distribution of the Settlement)
 8                X        August 2, 2019
 9
10         IT IS SO ORDERED.
11
12   Dated: June 3, 2019                        __________________________________
                                                The Honorable Vince Chhabria
13                                              United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       6
         [PROPOSED] FINAL JUDGMENT AND ORDER GRANTING FINAL APPROVAL
